Title: From Benjamin Franklin to James Logan, 30 October 1748
From: Franklin, Benjamin
To: Logan, James


Sir,
Philadelphia, October 30, 1748
I received your favor of the 28th, with the piece on the Generation of Plants, for which I thank you. Mr. Sandin, the Swedish missionary, who gave me Wahlboom’s Oration to send you, (as he passed through this town from New York, where he just arrived, to Racoon Creek, where he was to be settled,) I have never seen since. Mr. Kalm came to see me the day he arrived, and brought me letters from Mr. Collinson and Dr. Mitchell, both recommending him. I invited him to lodge at my house, and offered him any service in my power; but I never saw him afterwards till yesterday, when he told me that he had been much in the country, and at New York, since his arrival, but was now come to settle in town for the winter. Today he dined with me; and, as I had received yours in the morning, I took occasion to ask him if he had not yet seen Mr. Logan. He said, no; that he had once been out with his countryman, Mr. Kock, proposing to wait on you as they returned; but it proved later in the evening than they had expected, and he thought a visit then would be unseasonable, but proposed soon to pay his respects to you. Possibly he might at that time have the packet for you at Naglee’s. I did not ask him about that. Inquiring of him what was become of Mr. Sandin, he told me that soon after he got to Racoon Creek, he was taken with the fever and ague, which was followed by several other disorders, that constantly harassed him, and at length carried him off, just as Kalm arrived here, who, hearing that he was dangerously ill, hurried down to see him, but found him dead.
Sandin had a family with him, and, when here, was in haste to get to his settlement, but might intend to wait on you when he should come again to Philadelphia. Kalm, I suppose, might be in haste to see as much of the country as he could, and make his journey to New York, before cold weather came on. I mention these things so particularly, that you may see you have not been purposely avoided by both these gentlemen, as you seem to imagine. I did not let Kalm know that you had mentioned him to me in your letter. I shall write to Mr. Hugh Jones, as you desire. I am, Sir, &c.
B. Franklin
